PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/453,965
Filing Date: 9 Mar 2017
Appellant(s): Hammons et al.



__________________
George H. Leal
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 04 November 2020.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 06/04/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
I. 102(a)(1) rejection of Claims 1 and 10.
Appellant asserts that the 102(a)(1) rejection of Claim 1 in view of Hammons et al (US 2009/0030390) is improper because Hammons does not disclose each and every element as set forth in the claim (Appeal Brief, pg. 2). Appellant also asserts that the claims have not been properly construed, as the phrase “integrally formed” has not been interpreted in line with the specification (Appeal Brief, pg. 3).
Appellant argues that the instant specification teaches that the combination of strata of the material web is not an assembly or laminate but that instead the first and second stratum may be integrally formed by various blowing or spinning processes (Appeal Brief, pg. 3). Appellant also argues that the instant specification distinguishes the structure of the invention from the structure of laminates, indicating that the formation of laminates requires additional equipment (Appeal Brief, pg. 4). Appellant further alleges that the Office has refused to acknowledge the disclosure which specifically states that the material web is not an assembly or laminate (Appeal Brief, pg. 4).
is made, not the structural differences between two non-laminated integrally formed layers and two laminated integrally formed layers. The structures of the instant application and the Hammons reference appear to be identical, as shown in Figs. 6B of the instant invention and 20A of Hammons.
Hammons discloses a first and second stratum (first and second precursor webs 220 and 221, Figs. 16-18) both comprising a plurality of filaments. ¶ [0128] of Hammons indicates that the two precursor webs can be joined using many different methods, and that tufts can exist within the web that involve one layer of the web being pushed into the other layer of the web. ¶ [0135] of Hammons further states that the tufts can be pushed through one precursor web and become locked in place by frictional engagement. This frictional engagement can provide for a “laminate web structure having tufting on one side that can be formed without adhesives or thermal bonding.” Additionally, Hammons shows in ¶ [0044] that precursor webs can be made of nonwoven webs in a spunbonded fashion and that multi-layer webs are known in the art to be capable of being made through a multiple-beam spunbond process. Therefore, as the layers of Hammons are locked together, they are integrally formed with one another and result in substantially the same structure as the claimed invention.
The claims, as written, do not require the layers to be spunmelted together or otherwise integrally formed in a non-laminate fashion. The description does not contain a special definition of the term “integrally formed”, and instead describes the process 
II – VI: 103 rejections of Claims 2-9 and 11-20.
Appellant does not substantially argue the dependent claims. The 103 rejections for Claims 2-9 and 11-20 are maintained for the reasons stated in Section I above.
(3) Conclusion
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JESSICA R ARBLE/Examiner, Art Unit 3781                                                                                                                                                                                                        
Conferees:
/TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781            

/THOMAS C BARRETT/MQAS, TC 3700                                                                                                                                                                                                                                                                                                                                                                                                    



Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.